10/21/2020



                                                                             Case Number: DA 20-0466




          IN THE SUPREME COURT OF THE STATE OF MONTANA

                     Supreme Court Cause No. DA-20-0466


BYNUM LIVESTOCK, LLC,

          Plaintiff/Appellant
v.                                           GRANT OF EXTENSION

DANIEL AND JAYLYN PARRENT,

        Defendants/Appellees.


        Pursuant to authority granted under Montana Rule of Appellate

Procedure 26(1), Appellant is given an extension of time until November

30, 2020 to prepare, file, and serve the Appellant's Opening Brief.




C:      Rachel Taylor, Grant Kelly
        Joe McKay




00390723.DOCX.1
                                                                 Electronically signed by:
                                                                    Bowen Greenwood
                                                                Clerk of the Supreme Court
                                                                     October 21 2020